Mr. Justice Clifford
delivered the opinion of the court.
Since the appeal the parties have come to an adjustment of thé controversy, as appears by the stipulation on file.
Pursuant to that stipulation I am instructed to direct that the decree of the Circuit Court be reversed; the entry to be, that it is reversed by consent and that the cause be remanded with directions that a decree be entered in the Circuit Court for the complainant as prayed in the bill of complaint, it being stated in the mandate that the decree here is entered by consent of parties as appears by the stipulation which should be recorded in the ease.

Reversed.